Order filed March 21, 2013




                                      In The

                      Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00011-CV
                                    ____________

      KERRY A. KILBURN AND CYNTHIA H. KILBURN, Appellants

                                        V.

          FORT BEND COUNTY DRAINAGE DISTRICT, Appellee


                   On Appeal from the County Court at Law No 1
                             Fort Bend County, Texas
                      Trial Court Cause No. 11-CCV-044047

                                    ORDER

      Appellant’s brief was due February 28, 2013. No brief or motion for
extension of time has been filed.

      Unless appellants submit a brief to the clerk of this court on or before April
22, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                       PER CURIAM